DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 & 13 are objected to because of the following minor informalities:
Claim	9, line 4: “second” should be --second comparator--.
Claim 13, line 3: “added” should be --adder--.
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “the first and second thresholds” which lack antecedent basis because there is no previous mention of these limitations in the claims on which claim 5 is dependent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-7 & 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-14 & 16-19 (hereafter patent claims) of U.S. Patent No. 10,896,694.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Patent claim 1 includes all of the limitations of instant application claim 1.  Patent claim 1 also includes additional limitations.  Hence, instant application claim 1 is generic to the species of invention covered by patent claim 1. As such, instant application claim 1 is anticipated by patent claim 1 and is therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
For the same reasons, claims 2-7, 9-17, 19 & 20 are generic to the species of invention covered by patent claims 1-10, 12-14 & 16-19.
The instant claims are believed to map to the patent claims as follows:
Claim 1 maps to patent claim 1.
Claim 2 maps to patent claim 5.

Claim 4 maps to patent claim 3.
Claim 5 maps to patent claim 4.
Claim 6 maps to patent claim 6.
Claim 7 maps to patent claim 7.
Claim 9 maps to patent claims 8-10.
Claim 10 maps to patent claims 12 & 13.
Claim 11 maps to patent claim 14.
Claim 12 maps to patent claim 16.
Claim 13 maps to patent claim 17.
Claim 14 maps to patent claim 14.
Claim 15 maps to patent claim 18.
Claim 16 maps to patent claim 18.
Claim 17 maps to patent claim 19.
Claim 18 maps to patent claim 6 (see note below).
Claim 19 maps to patent claims 8-10 (see note below).
Claim 20 maps to patent claims 12 & 13 (see note below).
Note: while instant claims 18-20 are in a statutory class different from patent claims 6, 8-10, 12 & 13, the same inventive concept is being claimed in both sets of claims. The method performed by the apparatus is obvious in view of the apparatus itself, and vice-versa. Therefore, the two sets of claims are not patentably distinct from each other. The grant of two separate patents to the two sets of claims, without a In re Boylan 392 F.2d 1017 (C.C.P.A. 1968).
Allowable Subject Matter
Claims 1-20 would otherwise be allowable over the prior art of record.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Schreck et al. (Thermal Aspects and Static/Dynamic Protrusion Behaviors in Heat-Assisted Magnetic Recording, IEEE Transactions on Magnetics, Vol. 50, No. 3, March 2014) teaches all limitations of claim 1, except: a controller configured to adjust the thermal compensation value based on a duration for which the heat source is in an active or inactive operational state, the thermal compensation value indicative of a history of durations that the heat source was in the active or inactive operational state.
Claims 11 & 15 have similar distinguishing limitations as claim 1.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Lewkowicz (US 4,731,773) discloses thermally-induced recording, including a first current-source means connected to a data means for receiving information-bearing signals and connected to a beam-emitting source for responding to the 
Kaizu et al. (US 2009/0231746) discloses a magnetic recording apparatus wherein a heating duration of a heating head is adjusted, thereby allowing for increasing or decreasing the effective recording width of the effective recording area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688